In my opinion, the right to operate which was granted to White carried with it the legal duty to operate for the full term. The city, by its contract, assumed that duty when it accepted the conveyance, and it is as much bound to operate as would be any public service corporation in like position. Therefore, it is my judgment that the case of State ex rel. Grinsfelder v. SpokaneStreet R. Co., 19 Wn. 518, 53 P. 719, 67 Am. St. 739, 41 L.R.A. 515, is controlling here; and since, like the majority, I am unwilling to overrule that case at this time, I am convinced that the judgment appealed from should be affirmed. *Page 603